Name: Commission Regulation (EEC) No 153/93 of 28 January 1993 amending Regulation (EEC) No 1302/92 opening a standing invitation to tender for the export of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 93 Official Journal of the European Communities No L 21 / 13 COMMISSION REGULATION (EEC) No 153/93 of 28 January 1993 amending Regulation (EEC) No 1302/92 opening a standing invitation to tender for the export of barley held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as last amended by Regulation (EEC) No 3043/91 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 22 January 1993 Germany notified the Commission that it wished to amend the Annex to Regu ­ lation (EEC) No 1302/92 (*), as last amended by Regula ­ tion (EEC) No 3585/92 (6) ; whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1302/92 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . O OJ No L 202, 9. 7. 1982, p. 23 . (4) OJ No L 288, 18. 10. 1991 , p. 21 . 0 OJ No L 139, 22. 5. 1992, p. 27. (*) OJ No L 364, 12. 12. 1992, p. 24. No L 21 /14 Official Journal of the European Communities 29. 1 . 93 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 26 000 Niedersachsen/Bremen 96 150 Nordrhein-Westfalen 173 943 Hessen 43 741 Rheinland-Pfalz 43 585 Baden-WÃ ¼rttemberg 42 676 Saarland 2 445 Bayern 1 1 8 406 Berlin/Brandenburg 65 069 Mecklenburg-Vorpommern 89 164 Sachsen 87 594 Sachsen-Anhalt 151 240 ThÃ ¼ringen 1 59 842'